Case 2:19-cv-07559-CJC-KK Document 45 Filed 04/30/20 Page 1 of 2 Page ID #:302




  1
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    RAUL CERVANTES VALENZUELA,                  Case No. CV 19-7559-CJC (KK)
 11                             Plaintiff,
 12                        v.                      ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
 13    V. TORRES, ET AL.,                          UNITED STATES MAGISTRATE
                                                   JUDGE
 14
                                Defendant(s).
 15
 16
 17
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
 18
      Complaint, the relevant records on file, and the Report and Recommendation of the
 19
      United States Magistrate Judge. The Court has engaged in de novo review of those
 20
      portions of the Report and Recommendation to which Plaintiff has objected. The
 21
      Court accepts the findings and recommendation of the Magistrate Judge.
 22
            IT IS THEREFORE ORDERED that the (a) Eighth Amendment claim
 23
      against defendant Villalobos and (b) Eighth Amendment claim against defendant
 24
      Torres are dismissed with prejudice and without leave to amend.
 25
      ///
 26
      ///
 27
      ///
 28
      ///
Case 2:19-cv-07559-CJC-KK Document 45 Filed 04/30/20 Page 2 of 2 Page ID #:303




  1         The Court will issue a separate order regarding service of the sole remaining
  2   claim in the Second Amended Complaint alleging an Eighth Amendment excessive
  3   force claim against defendant Moisa in his individual capacity.
  4
  5   Dated: April 30, 2020
  6
                                              HONORABLE CORMAC J. CARNEY
  7                                           United States District Judge
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
20
 21
 22
 23
 24
 25
 26
 27
 28                                              2
